DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 04/01/2021.

Information Disclosure Statement
3.       The information disclosure statements (IDS) submitted on 01/20/2021 and 03/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
4.         Claims 2-21 are pending in this application.  

Response to Arguments
5.        Regarding Applicant’s Argument (page 6, line 15 – page 8, line 17):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claims 2, 10 and 18 over Apsley et al., have been considered but are moot because the arguments are addressed by newly cited Bodell et al. (US 8,412,588) in view of Jung et al. (US 2009/0165126) reference explained in the body of rejection below.  In particular newly added limitation(s) "receiving a request for rights owner authorization . . . accessing a code for rights owner authorization . . . [and] automatically rights owner authorization to print the 3D object,” as recited in amended claim 2.” is met by Bodell in combination with Jung.  Note that Bodell et al. was a cited reference in the previous action for Claims 8 and 16, and Jung et al. was a cited reference in the previous action for Claims 4-7, 12-15, 20-21.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (US 8,412,588) in view of Jung et al. (US 2009/0165126).

Regarding Claim 2:
Bodell discloses a computer-implemented method (Figs. 1 and 2 “system 100 for fabricating products on-demand”; (Col. 2, line 7) comprising: 
receiving a request for rights owner authorization to print a three-dimensional (3D) object (e.g. Fig. 8 product detail page with options such as ‘Add to Cart’; Fig. 6 flowchart step 608 ‘Facilitate sale of product to other users’; “The catalog detail page may also contain information about the price of the product for a sale, rental and the like. The method 600 continues to block 608 where the product's sale is facilitated to other users. The product may be sold, rented, or the like, by other users.” Col. 10 lines 1-4); 
accessing rights owner authorization to print the 3D object based at least in part on the request (e.g. Fig. 6 flowchart step 604 ‘Obtain user permission to offer fabricated product for sale to others’ (Col. 9, line 50 – Col. 10, line 8); 
automatically certifying, using one or more computer processors, rights owner authorization to print the 3D object (e.g. “The user may be able to provide permission to share an existing model by selecting a PROVIDE PERMISSION TO SHARE MODEL button 708. Using this button, the user can grant permission to publish information related to the model in the electronic catalog. After this permission is granted, a catalog detail page can be generated for the model, including, for example, details about a license for the model. With the catalog detail page in place, the model's sale or licensing is facilitated to other users.” Col. 10, lines 23-31); and
electronically transmitting an instruction message to a 3D printer or printing service to print the 3D object based at least in part on the automatic certifying (e.g. “the on-demand product fabrication system 100 may send a fabrication request for a single product to a local product .

	Bodell does not expressly disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more computer processors, the code for rights owner authorization to print the 3D object.
	Jung discloses accessing a code for rights owner authorization to print the 3D object (Jung: “Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” [0050]); automatically certifying, using one or more computer processors, the code for rights owner authorization to print the 3D object (Jung: “Block 320 further depicts optional block 3204 which provides for comparing the digital rights management code to a database of digital rights management codes, the database providing the authorization status associated with the digital rights management code (e.g., comparison module 260 comparing the digital rights management code to a database in data store 250 storing digital rights management codes, including authorization status).  Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., comparison module 260 comparing the digital rights management code to determine a licensing status, royalty status, expiration date, number of times a license permits a manufacturing run and the like).” [0051-0052]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing a code for rights the code for rights owner authorization to print the 3D object.  The suggestion/motivation for doing so is to “to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license” as disclosed by Jung at [0052].  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Bodell in view of Jung further discloses the method of claim 2, wherein electronically transmitting the instruction message comprises: 
electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with one or more restrictions (Bodell: Fig. 5 “the catalog detail page may also contain details about a license for the model. For example, the license may be single-use or multiple-use, may permit modification of the model to produce derivative products, or may have other restrictions or requirements.” Col. 9, lines 31-35).

Regarding Claim 4:
The proposed combination of Bodell in view of Jung further discloses the method of claim 2, wherein accessing the code for rights owner authorization comprises: 
accessing the code that relates to a specific mode of 3D printing authorized by a digital rights owner (Jung: “In one embodiment, data store 250 stores digital rights management codes separately from object data files, with the digital rights management codes decipherable with a public key, private key combination.  FIG. 2 further illustrates manufacturing machines 290(1-n) coupled to control system 200. The multiple manufacturing machines 290(1-n) can allow manufacture of an object described by the one or more object data files .
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein accessing the code for rights owner authorization comprises: accessing the code that relates to a specific mode of 3D printing authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Bodell in view of Jung further discloses the method of claim 4, wherein electronically transmitting the instruction message comprises: 
electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific mode of 3D printing (Jung: Fig. 5A ‘enabling the manufacturing machine to perform if the authorization code meets the one or more predetermined conditions’ [0069]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting 

Regarding Claim 6:
The proposed combination of Bodell in view of Jung further discloses the method of claim 2, wherein accessing the code for rights owner authorization comprises: accessing the code that relates to a specific number of 3D prints authorized by a digital rights owner.
Jung discloses accessing the code that relates to a specific number of 3D prints authorized by a digital rights owner (Jung: Fig. 3C “Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., comparison module 260 comparing the digital rights management code to determine a licensing status, royalty status, expiration date, number of times a license permits a manufacturing run and the like).” [0052]).


Regarding Claim 7:
The proposed combination of Bodell in view of Jung further discloses the method of claim 6, wherein electronically transmitting the instruction message comprises: electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific number of 3D prints (Jung: Fig. 3C ‘determine a number of manufacturing runs permitted according to a license’ [0050-0052]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific number of 3D prints.  The suggestion/motivation for doing 

Regarding Claim 8:
The proposed combination of Bodell in view of Jung further discloses the method of claim 2, further comprising: providing, via a user interface (Bodell: Fig. 7 interface page 700’), options for managing digital rights of three- dimensional (3D) objects including a first option for registering digital rights pertaining to the 3D object (Bodell: Fig. 7 ‘input a new model, approve prototype, provide  permission to share/fabricate’; Col. 10, lines 9-62), and a second option for requesting authorization to print the 3D object, wherein the request is received via the user interface (Bodell” “a user at computing devices 102, 104, 106 may access the on-demand product fabrication system 100 to select a product (e.g., by viewing an item detail display page for the product) and then receive the product 124, which can be fabricated on-demand for the user.” Col. 2, lines 36-40).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose providing, via a user interface, options for managing digital rights of three- dimensional (3D) objects including a first option for registering digital rights pertaining to the 3D object and a second option for requesting authorization to print the 3D object, wherein the request is received via the user interface.  The suggestion/motivation for doing so is to “help users enter and edit manufacturing models used by a 3D printing system to produce a component, kit, or 

Regarding Claim 9:
The proposed combination of Bodell in view of Jung further discloses the method of claim 2, further comprising: 
causing display, via a user interface (Bodell: Fig. 2 ‘display 202’), of permission to print the 3D object based at least in part on the automatic certifying (Bodell: “The user may also be able to provide permission to share a fabricated product by selecting a PROVIDE PERMISSION TO SHARE FABRICATED PRODUCT button 710. After granting this permission, a catalog detail page can be generated for the product. The catalog detail page may include details about the product about the price of the product for a sale, rental and the like. With the creation of the catalog detail page, the product's sale, rental, or the like, can be facilitated to other users. Based on the sale, rental or the like of the product to other users, in some implementations, compensation can be provided to the user.” Col. 10, lines 32-42).

Regarding Claim 10:
Bodell discloses a system (Figs. 1 and 2 “system 100 for fabricating products on-demand”; (Col. 2, line 7) comprising: 
a memory including instructions (e.g. Fig. 2 ‘memory 210’); and one or more computer processors (e.g. Fig. 2 ‘processing unit 204’), wherein the instructions, when executed by the one or more computer processors (“The memory 210 contains computer program instructions that the processing unit 204 executes in order to implement one or more embodiments. The memory 210 generally includes RAM, ROM and/or other persistent memory. The memory 210 may store an operating system 214 that provides computer program instructions for use by the processing unit 204 in the general administration and operation of the , cause the one or more computer processors to perform operations comprising: 
receiving a request for rights owner authorization to print a three-dimensional (3D) object (e.g. Fig. 8 product detail page with options such as ‘Add to Cart’; Fig. 6 flowchart step 608 ‘Facilitate sale of product to other users’; “The catalog detail page may also contain information about the price of the product for a sale, rental and the like. The method 600 continues to block 608 where the product's sale is facilitated to other users. The product may be sold, rented, or the like, by other users.” Col. 10 lines 1-4); 
accessing rights owner authorization to print the 3D object based at least in part on the request (e.g. Fig. 6 flowchart step 604 ‘Obtain user permission to offer fabricated product for sale to others’ (Col. 9, line 50 – Col. 10, line 8);
automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object (e.g. “The user may be able to provide permission to share an existing model by selecting a PROVIDE PERMISSION TO SHARE MODEL button 708. Using this button, the user can grant permission to publish information related to the model in the electronic catalog. After this permission is granted, a catalog detail page can be generated for the model, including, for example, details about a license for the model. With the catalog detail page in place, the model's sale or licensing is facilitated to other users.” Col. 10, lines 23-31); and 
electronically transmitting an instruction message to a 3D printer or printing service to print the 3D object based at least in part on the automatic certifying (e.g. “the on-demand product fabrication system 100 may send a fabrication request for a single product to a local product fabrication system 120a and may send a high-volume product fabrication request to a third-party product fabrication system 120b capable of handling large jobs. After production, the product delivery system 122 may deliver the fabricated on-demand products 124 to the user via a variety of delivery source (e.g., airmail, ground shipping, etc.).” (Col. 5, lines 5-13)).

a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.
	Jung discloses accessing a code for rights owner authorization to print the 3D object (Jung: “Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” [0050]); automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object (Jung: “Block 320 further depicts optional block 3204 which provides for comparing the digital rights management code to a database of digital rights management codes, the database providing the authorization status associated with the digital rights management code (e.g., comparison module 260 comparing the digital rights management code to a database in data store 250 storing digital rights management codes, including authorization status).  Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., comparison module 260 comparing the digital rights management code to determine a licensing status, royalty status, expiration date, number of times a license permits a manufacturing run and the like).” [0051-0052]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.  The suggestion/motivation for doing so is to “to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license” as disclosed by Jung at [0052].  

Regarding Claim 11:
The proposed combination of Bodell in view of Jung further discloses the system of claim 10, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform: 
electronically transmitting the instruction message to the 3D printer or the printing service  to print the 3D object (Bodell: Fig. 5 “the catalog detail page may also contain details about a license for the model. For example, the license may be single-use or multiple-use, may permit modification of the model to produce derivative products, or may have other restrictions or requirements.” Col. 9, lines 31-35).

Regarding Claim 12:
The proposed combination of Bodell in view of Jung further discloses the system of claim 10, but does not expressly disclose wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific mode of 3D printing authorized by a digital rights owner.
Jung discloses wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific mode of 3D printing authorized by a digital rights (Jung: “In one embodiment, data store 250 stores digital rights management codes separately from object data files, with the digital rights management codes decipherable with a public key, private key combination.  FIG. 2 further illustrates manufacturing machines 290(1-n) coupled to control system 200. The multiple manufacturing machines 290(1-n) can allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.  In one embodiment, duplication control system 200 is coupled to each of the one or more manufacturing machines 290(1-n) to allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.” [0025-0026]; Fig. 3A [0035-0045]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific mode of 3D printing authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 12.

Regarding Claim 13:
The proposed combination of Bodell in view of Jung further discloses the system of claim 12, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform:
(Jung: Fig. 5A ‘enabling the manufacturing machine to perform if the authorization code meets the one or more predetermined conditions’ [0069]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code, when executed by the one or more computer processors, further causes the one or more computer processors to perform: electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific mode of 3D printing.  The suggestion/motivation for doing so is to “confirm” that the authorization code to be received by the one or more manufacturing machines is configured properly as disclosed by Jung at ¶ [0069-0071].  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 13.

Regarding Claim 14:
The proposed combination of Bodell in view of Jung further discloses the system of claim 10, wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific number of 3D prints authorized by a digital rights owner (Jung: Fig. 3C “Depicted within optional block 3204 is optional block 32042 which provides for comparing the .
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing the code for rights owner authorization that relates to a specific number of 3D prints authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 14.

Regarding Claim 15:
The proposed combination of Bodell in view of Jung further discloses the system of claim 14, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform: electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific number of 3D prints (Jung: Fig. 3C ‘determine a number of manufacturing runs permitted according to a license’ [0050-0052]).


Regarding Claim 16:
The proposed combination of Bodell in view of Jung further discloses the system of claim 10, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: providing, via a user interface (Bodell: Fig. 7 interface page 700’), options for managing digital rights of three- dimensional (3D) objects including a first option for registering digital rights pertaining to the 3D object (Bodell: Fig. 7  ‘input a new model, approve prototype, provide  permission to share/fabricate’; Col. 10, lines 9-62) and a second option for requesting authorization to print the 3D object, wherein the request is received via the user interface (Bodell” “a user at computing devices 102, 104, 106 may access the on-demand product fabrication system 100 to select a product (e.g., by viewing an item detail display page for the product) and then receive the product 124, which can be fabricated on-demand for the user.” Col. 2, lines 36-40).



Regarding Claim 17:
The proposed combination of Bodell in view of Jung further discloses the system of claim 10, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: 
causing display, via a user interface (Bodell: Fig. 2 ‘display 202’), of permission to print the 3D object based at least in part on the automatically certifying (Bodell: “The user may also be able to provide permission to share a fabricated product by selecting a PROVIDE PERMISSION TO SHARE FABRICATED PRODUCT button 710. After granting this permission, a catalog detail page can be generated for the product. The catalog detail page may include details about the product about the price of the product for a sale, rental and the like. With the creation of the catalog detail page, the product's sale, rental, or the like, can be facilitated to .

Regarding Claim 18:
Bodell discloses a non-transitory machine-readable medium including a set of instructions that, when executed by one or more computer processors (“The memory 210 contains computer program instructions that the processing unit 204 executes in order to implement one or more embodiments. The memory 210 generally includes RAM, ROM and/or other persistent memory. The memory 210 may store an operating system 214 that provides computer program instructions for use by the processing unit 204 in the general administration and operation of the on-demand product fabrication system 100.” (Col. 5, lines 50-59)), causes the one or more computer processors to perform operations comprising:  
receiving a request for rights owner authorization to print a three-dimensional (3D) object (e.g. Fig. 8 product detail page with options such as ‘Add to Cart’; Fig. 6 flowchart step 608 ‘Facilitate sale of product to other users’; “The catalog detail page may also contain information about the price of the product for a sale, rental and the like. The method 600 continues to block 608 where the product's sale is facilitated to other users. The product may be sold, rented, or the like, by other users.” Col. 10 lines 1-4); 
accessing rights owner authorization to print the 3D object based at least in part on the request (e.g. Fig. 6 flowchart step 604 ‘Obtain user permission to offer fabricated product for sale to others’ (Col. 9, line 50 – Col. 10, line 8); 
automatically certifying, using one or more hardware processors, rights owner authorization to print the 3D object (e.g. “The user may be able to provide permission to share an existing model by selecting a PROVIDE PERMISSION TO SHARE MODEL button 708. Using this button, the user can grant permission to publish information related to the model in the electronic catalog. After this permission is granted, a catalog detail page can be generated for the model, including, for example, details about a license for the model. With the catalog detail page in place, the model's sale or licensing is facilitated to other users.” Col. 10, lines 23-31); and 
(e.g. “the on-demand product fabrication system 100 may send a fabrication request for a single product to a local product fabrication system 120a and may send a high-volume product fabrication request to a third-party product fabrication system 120b capable of handling large jobs. After production, the product delivery system 122 may deliver the fabricated on-demand products 124 to the user via a variety of delivery source (e.g., airmail, ground shipping, etc.).” (Col. 5, lines 5-13)).

Bodell does not expressly disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.
	Jung discloses accessing a code for rights owner authorization to print the 3D object (Jung: “Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” [0050]); automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object (Jung: “Block 320 further depicts optional block 3204 which provides for comparing the digital rights management code to a database of digital rights management codes, the database providing the authorization status associated with the digital rights management code (e.g., comparison module 260 comparing the digital rights management code to a database in data store 250 storing digital rights management codes, including authorization status).  Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., comparison module 260 comparing the digital rights management code to determine a licensing status, royalty status, expiration date, number of times a license permits a manufacturing run and the like).” [0051-0052]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.  The suggestion/motivation for doing so is to “to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license” as disclosed by Jung at [0052].  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 18.

Regarding Claim 19:
The proposed combination of Bodell in view of Jung further discloses the non-transitory machine-readable medium of claim 18, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform: 
electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with one or more restrictions (Bodell: Fig. 5 “the catalog detail page may also contain details about a license for the model. For example, the license may be single-use or multiple-use, may permit modification of the model to produce derivative products, or may have other restrictions or requirements.” Col. 9, lines 31-35).

Regarding Claim 20:
The proposed combination of Bodell in view of Jung further discloses the non-transitory machine-readable medium of claim 18, wherein the instructions to access the (Jung: “In one embodiment, data store 250 stores digital rights management codes separately from object data files, with the digital rights management codes decipherable with a public key, private key combination.  FIG. 2 further illustrates manufacturing machines 290(1-n) coupled to control system 200. The multiple manufacturing machines 290(1-n) can allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.  In one embodiment, duplication control system 200 is coupled to each of the one or more manufacturing machines 290(1-n) to allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.” [0025-0026]; Fig. 3A [0035-0045]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code that relates to a specific mode of 3D printing authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified in claim 20.

Regarding Claim 21:
(Jung: Fig. 5A ‘enabling the manufacturing machine to perform if the authorization code meets the one or more predetermined conditions’ [0069]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose electronically transmitting the instruction message to the 3D printer or the 6 printing service to print the 3D object in accordance with the specific mode of 3D printing.  The suggestion/motivation for doing so is to “confirm” that the authorization code to be received by the one or more manufacturing machines is configured properly as disclosed by Jung at ¶ [0069-0071].  Therefore, it would have been obvious to combine Apsley with Jung to obtain the invention as specified in claim 21.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677